PER CURIAM:
This claim comes before the Court upon respondent’s written Motion to Dismiss.
In the Notice of Claim, claimant alleges that in July 1981, employees of the respondent were using a bulldozer to clean a ditch along the highway near claimant’s property in Crab Orchard, Raleigh County, W. Va. In the course of the work, the bank along which claimant’s fence stood was undermined. This caused the fence to fall. Claimant spent $400.00 to have the fence replaced.
Respondent, in its Motion to Dismiss, states that it agrees with the facts in the Notice of Claim and with the amount, but moves to dismiss the claim as it is barred by the applicable statute of limitations. Under W. Va. Code §55-2-12, this claim must have been brought within two years from the date of the injury. The claim was filed November 8, 1983. The Court, under the provisions of W. Va. Code §14-2-21, has no jurisdiction over a claim which is not filed within the time specified by the applicable statute of limitations. The Court must, therefore, sustain respondent’s Motion to Dismiss.
Claim dismissed.